Citation Nr: 1516547	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-32 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cervical myelopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Wichita, Kansas, and that RO certified the Veteran's claim to the Board in February 2015.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran and his representative submitted March 2015 statements indicating his desire to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to service connection for cervical myelopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2014).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2014).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2014).  

The Veteran and his representative submitted March 2015 statements which expressed his desire to withdraw his pending appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in the matter, and the claim of entitlement to service connection for cervical myelopathy is dismissed.  


ORDER

The claim of entitlement to service connection for cervical myelopathy is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


